DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a divisional of 16/484511, now US Patent 11,128,014, filed 8/8/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 60-69, 75, 78, and 79 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ketzer et al (2015/0099189).
Ketzer et al disclose a lead-acid battery comprising a separator having no ribs in contact with the positive electrode (instant claims 75, 78, and 79):

    PNG
    media_image1.png
    305
    339
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    352
    media_image2.png
    Greyscale

Wherein the separator layer and nonwoven mat laminated to one another as they are adjacent to one another (instant claim 60), wherein the nonwoven mat includes an electrical resistance, thickness, and area weight falling within the scope of the instant claims 60-64, 68, and 69:

    PNG
    media_image3.png
    67
    344
    media_image3.png
    Greyscale
[0058]

    PNG
    media_image4.png
    60
    346
    media_image4.png
    Greyscale
[0064]

    PNG
    media_image5.png
    113
    348
    media_image5.png
    Greyscale



The materials of the mat, including glass, polymeric, and conductive fibers (which includes synthetic fibers) falls within the scope of the instant claims 66 and 67 ([0032]-[0033], [0036]):

    PNG
    media_image6.png
    170
    348
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    98
    343
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74, 76, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketzer et al in view of Dreyer et al (2006/0141350).
Ketzer et al has been discussed above. The reference teaches a separator layer and reinforcement mat for a lead-acid battery, but fails to specifically suggest ribs in the separator layer in the non-limiting materials.
Dreyer et al disclose a separator layer and teaches that it is known and advantageous to include ribs, continuous or discontinuous (claim 74), placed in relation to each other at an angle appearing to be about 90 degrees ([0029], [0035]). The ribs are present on at least one face of the separator, and may be present on both faces/ sides (abstract; instant claims 76 and 77). The separators are advantageous as they are inexpensive to produce amongst other benefits.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Ketzer et al, choosing as the separator, one including ribs as taught to be advantageous by Dreyer et al. The resultant material would also meet the limitations of the instant claims.
Claims 70-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketzer et al in view of Honda (2015/0372277).
Ketzer et al has been discussed above. The reference teaches that known materials may be included in the separator layer, but fails to specifically teach a rubber material. 
Honda discloses a separator including known materials such as fluorine rubber, styrene-butadiene, and other known materials, with the rubber materials most preferred ([0022], [0054]). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the Ketzer et al reference, choosing as a material in the separator layer, the rubber materials as taught to be known and preferably by Honda.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722